Exhibit31.2 Certification of Chief Financial Officer pursuant to Item 601(b)(31) of Regulation S-K, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 I, John N. Fermanis certify that: 1. I have reviewed this annual report on Form10-K/A of IR BioSciences Holdings, Inc.; and 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. Date: April 30, 2009 /s/ John N. Fermanis John N. Fermanis Chief Financial Officer (Principal Financial Officer)
